ACCEPTED
                                                                                                        03-15-00357-CV
                                                                                                                5924920
                                                                                             THIRD COURT OF APPEALS
                                                                                                        AUSTIN, TEXAS
                                                                                                    7/2/2015 3:26:08 PM
                                                                                                      JEFFREY D. KYLE
                                   CAUSE NO. D-l-GN-13-001230                                                    CLERK


ALAN L. HAMILTON, INDIVIDUALLY                        § IN THE DISTRICT COURT
AND AS SUCCESSOR TRUSTEE OF THE                       §                      RECEIVED IN
HAMILTON FAMILY TRUST AND AS                          §                 3rd COURT   OF APPEALS
                                                                            AUSTIN, TEXAS
INDEPENDENT EXECUTOR OF THE                           §                 7/2/2015 3:26:08 PM
ESTATE OF MAURINE P. HAMILTON,                        §                   JEFFREY D. KYLE
        PLAINTIFF                                     §                         Clerk

                                                      §
VS.                                                   § 353RD JUDICIAL DISTRICT
                                                      §
DANIEL DAVILA III,                                    §
        DEFENDANT.                                    § TRAVIS COUNTY, TEXAS
      PLAINTIFF'S DESIGNATION OF ITEMS TO BE INCLUDED IN CLERK'S RECORD
TO: VELVA L. PRICE, District Clerk, Rm 302 Courthouse, 1000 Guadalupe Street, P.O.
Box 1748, Austin, Texas 78767-1748 (Attn: Shaun Glasson)
Under Texas Rule of Appellate Procedure 34.5, Plaintiff Alan L.Hamilton (herein at
times referred to as "Alan Hamilton" or "PLAINTIFF"), and files this designation of
items to be included in the Clerk's Record in the appeal of the final judgment in the
above case.
                           REQUEST FOR MANDATORY ITEMS
       Plaintiff designates the following mandatory items specified in Texas Rule of Appellate
 Procedure 34.5 for inclusion in the sworn record:
        1) all pleadings on which the summary judgment proceedings were held;
       2) the court's docket sheet;
       3) the court's order that is being appealed namely, the Final Judgment dated March 9,2015;
       4) any post-order motions and the court's orders thereon;
       5) all notices of appeal; and
                       PlaintifFs Designation of Items to be Included in Clerk's Record
                                                                                          Page 1 of 3
      6) all requests for preparation of the Clerk's Record.
                                   REQUEST FOR ADDITIONAL ITEMS
       In addition. Plaintiff designates the items hsted below, all of which are specifically
described in the attached spreadsheet, to make them readily identifiable:
      7) Judges Notes
      8) EVERYTHING in court record, 45 documents including Judge's Notes and this
document. See attached spreadsheet with complete clerk's court record hsting with:
             a) numbered documents,
             b) dates filed,
             c) filed by,
             d) document titles,
             e) number of pages and
             f) estimated start page for each docimient in court record
Under Texas Rule of Appellate Procedure 37.3, Plaintiff will pay for the preparation of
the Clerk's Record.
                                                  Respectfijlly submitted.

                                                          Alan L Hamilton, Plaintiff, Pro Se, Appellant
                                                          9902 Childress Dr
                                                          Austin, Texas 78753
                                                          512-832-6384
                                                          AlanHamilton@ProBaitCourt. com



                      PlaintifTs Designation of Items to be Included in Clerk's Record
                                                                                             Page 2 of 3
                                  CERTIFICATE OF SERVICE
        On            %^c> iS~ , a copy of the foregoing instalment was served, in comphance
 with Texas Rules of CivU Procedure 21 and 21a, on the following in the manner listed below:
Counselfor Appellee/Defendant:
 Attomey for:           Daniel Davila, HI
 Attomey's name:        Robert M Smith
 Attomey's address COKINOS, BOSIEN & YOUNG
                        10999 West ffl-10. Suite 800
                        San Antonio, Texas
                        (210) 293-8700 office
                        (210) 293-8733 fax
 Type of Service:
   _U.S. Mail, Certified Return Receipt Request No..
   _U.S. Mail, First Class.
   _Hand delivery by [name of delivery service]:
   _Facsimile transmission to fax number 210-293-8733 before 5 p.m
    X via wwvv.Greenfiling.com "file and serve" - www.eFileTexas.gov

Signature:

Alan L Hamilton, Plaintiif, Pro Se, Appellant
9902 Childress Dr
Austin, Texas 78753
512-832-6384
AlanHamilton(a)ProBaitCourt. com




                      Plaintifrs Designation of Items to be Included in Clerk's Record
                                                                                         Page 3 of 3
                                                  D-1-GN-13-001230-Designation of Clerk's Record spreadsheet


      Case:D-1-GN-13-001230 with (45) documents
                    FILED                                                                                                 start page   # pgs
DOC # FILED DATE     BY:       CATEGORY                    DESCRIPTION                       ADDITIONAL INFO                   #       total   notes      details

                                                         Appeals Cover page                  Appeal Cover page                1         1              Shaun estimate
                                                               Index                               Index                      2         2              Shaun estimate


  1    4/12/2013     PL1         PET-PL            ORIGINAL PETITION/APPLICATION     PLAINTIFF'S ORIGINAL PETITION            4         7


  2    4/17/2013     PL1     SRVPROCESS              EXE SERVICE OF CITATION                 DANIEL DAVILA III               11         1


                                                                                   DEFENDANT'S ORIGINAL ANSWER TO
  3     5/6/2013    DF1        ANS-RESP                  ORIGINAL ANSWER                                                     12         2
                                                                                     PLAINTIFF'S ORIGINAL PETITION

                                                                                     DEFENDANT'S FIRST AMENDED
  4    5/22/2013    DF1        ANS-RESP           AMENDED/SUPPLEMENTED ANSWER       ANSWER TO PLAINTIFF'S ORIGINAL           14         4
                                                                                              ANSWER


  5     8/9/2013     PL1        MOTION            MTN:SUB & OR WITHDRAW COUNSEL    MOTION TO WITHDRAW AS ATTORNEY            18         2
                                                                                              OF RECORD


  6     8/9/2013     PL1          ORD             ORD:SUB & OR WITHDRAW COUNSEL    ORDER IN MOTION TO WITHDRAW AS            20         3
                                                                                        ATTORNEY OF RECORD


  7    9/24/2013    DF1      SRVPROCESS              EXE SERVICE OF SUBPOENA               SYLVIA LYNN HAMILTON              23         11               #9 in AMP


                                                                                   DEFENDANT DANIEL DAVILA III'S FIRST
                                                                                   MOTION TO STRIKE OBJECTIONS AND
                                                                                     COMPEL COMPLETE DISCOVERY
  8    9/25/2013    DF1         MOTION                  MTN:OTHER MOTION           RESPONSES FROM PLAINTIFF ALAN L           34         10               #7 in AMP
                                                                                     HAMILTON INDIVIDUALLY AND AS
                                                                                             SUCCESSOR


  9    9/25/2013    DF1         NOTICE                 NTC:HEARING/SETTING                  NOTICE OF HEARING                44         2                #8 in AMP


 10    9/26/2013    DF1         NOTICE                 NTC:HEARING/SETTING            AMENDED NOTICE OF HEARING              46         2               #10 in AMP


 11    9/30/2013    DF1      SRVPROCESS              EXE SERVICE OF SUBPOENA               SYLVIA LYNN HAMILTON              48         11              #11 in AMP


                                                                                     ORDER REGARDING DEFENDNAT
                                                                                   DANIEL DAVILA, III'S FIRST MOTION TO
                                                                                    STRIKE OBJECTIONS AND COMPEL
 12    10/30/2013                 ORD                   ORD:OTHER ORDER                                                      59         2               #12 in AMP
                                                                                   COMPLETE DISCOVERY REPSONSES
                                                                                   FROM PLAINTIFF, ALAN L. HAMILTON,
                                                                                     INDIVIDUALLY AND SUCCESSOR




                                                                                       1
                                                  D-1-GN-13-001230-Designation of Clerk's Record spreadsheet


      Case:D-1-GN-13-001230 with (45) documents
                    FILED                                                                                            start page   # pgs
DOC # FILED DATE     BY:       CATEGORY                  DESCRIPTION                    ADDITIONAL INFO                   #       total          notes                  details
                                                                                DEFENDANT DANIEL DAVILA, III'S
                                                                               MOTION FOR RULE 215 SANCTIONS
                                                                                 REGARDING PLAINTIFF, ALAN L.
 13    11/25/2013   DF1         MOTION               MTN:COMPEL/SANCTIONS                                               61         10                                 #14 in AMP
                                                                                HAMILTON, INDIVIDUALLY AND AS
                                                                                 SUCCESSOR TRUSTEE OF THE
                                                                               HAMILTON FAMILY TRUST AND AS


 14    11/25/2013   DF1         NOTICE                NTC:HEARING/SETTING              NOTICE OF HEARING                71         2                                  #13 in AMP


                                                                                DEFENDANT DANIEL DAVILA, III'S
 15    11/26/2013   DF1         MOTION                 MTN:OTHER MOTION         MOTION FOR TRIAL SETTING AND            73         8                                  #15 in AMP
                                                                              ENTRY OF DOCKET CONTROL ORDER

                                                                                                                                                                  3pgs in AMP, 4 pgs
 16    1/29/2014                 OTHER               RULE 203.2 CERTIFICATE           SYLVIA LYNN HAMILTON              81         3                            downloaded. #16 in AMP

                                                                                DEFENDANT DANIEL DAVILA, III'S
                                                                                TRADITIONAL AND NO-EVIDENCE                                                        459 pgs in AMP, 11
                                                                              MOTIONS FOR SUMMARY JUDGMENT                                original Motion to #29 blank pgs not scanned
 17    1/29/2015    DF1         MOTION                !MTN:OTHER MOTION       AS TO PLAINTIFF, ALAN L. HAMILTON,        84        459                            due to no Bates#s, 468
                                                                                 INDIVIDUALLY, AS SUCCESSOR                                      MemOpp          pgs in served copy. #17
                                                                              TRUSTEE OF THE HAMILTON FAMILY                                                             in AMP.
                                                                                            TRUST


 18    1/29/2015    DF1         NOTICE                 NTC:OTHER NOTICE                NOTICE OF HEARING                543        2                                  #18 in AMP


                                                                                                                                                BEFORE
                                                                                                                                          www.greenfiling.com
 19     3/3/2015     PL1        MOTION                 MTN:OTHER MOTION           MOTION FOR CONTINUANCE                545        48         scanned in on           #21 in AMP
                                                                                                                                          3/6/2015-day AFTER
                                                                                                                                          Continuance hearing

                                                                                DEFENDANT DANIEL DAVILA III'S
 20     3/4/2015    DF1        ANS-RESP             OTHER ANSWER/RESPONSE      RESPONSE TO PLAINTIFF'S MOTION           593        35                                 #19 in AMP
                                                                                     FOR CONTINUANCE


 21     3/5/2015    DF1          OTHER                   OTHER FILING           LETTER WITH PROPOSED ORDER              628        2                                  #20 in AMP


 22     3/9/2015                 OTHER                 EXHIBITS RECEIPT                 EXHIBITS RECEIPT                630        1                                  #32 in AMP


                                                                              LETTER FROM: ALAN L. HAMILTON W/
 23     3/9/2015     PL1         OTHER                   OTHER FILING         CD ATTACHED ************SENT TO FILE      631        1                                  #34 in AMP
                                                                                      ROOM********* RT

                                                                              ORDER DENYING PLAINTIFF'S MOTION
 24     3/9/2015                  ORD                  ORD:OTHER ORDER                                                  632        1                                  #22 in AMP
                                                                                     FOR CONTINUANCE




                                                                                  2
                                                    D-1-GN-13-001230-Designation of Clerk's Record spreadsheet


        Case:D-1-GN-13-001230 with (45) documents
                       FILED                                                                                                        start page   # pgs
DOC # FILED DATE        BY:        CATEGORY                     DESCRIPTION                           ADDITIONAL INFO                    #       total           notes               details


                                                                                            ORDER GRANTING DEFENDANT DANIEL
                                                                                              DAVILA, III'S TRADITIONAL AN D NO-
  25      3/9/2015                    ORD                      ORD:JUDGMENT                   EVIDENCE MOTIONS FOR SUMMARY             633        2                                 #26 in AMP
                                                                                             JUDGMENT AS TO PLAINTIFF, ALAN L.
                                                                                                 HAMILTON, INDIVIDUALLY, AS
                                                                                                SUCCESSOR TRUSTEE OF THE

                                                                                               PLAINTIFFS MEMORANDUM OF
                                                                                             OPPOSITION TO DEFENDANT DANIEL
                                                                                            DAVILA IIIS FIRST MOTION TO STRIKE
  26     3/16/2015      PL1        ANS-RESP          OBJECTIONS/SPECIAL EXCEPTIONS                                                     635        56                                #23 in AMP
                                                                                            OBJECTIONS AND COMPEL COMPLETE
                                                                                               DISCOVERY RESPONSES FROM
                                                                                                PLAINTIFF ALAN L HAMILTON

                                                                                             Form Number L60-46417 Issued by BARI
  27     3/17/2015                   NOTICE              JUDGMENT NOTICE MAILED               HENSON (5601) JUDGMENT NOTICE            691        1                                 #24 in AMP
                                                                                                           MAILED

                                                                                             Form Number L60-46418 Issued by BARI
  28     3/17/2015                   NOTICE              JUDGMENT NOTICE MAILED               HENSON (5601) JUDGMENT NOTICE            692        1                                 #25 in AMP
                                                                                                           MAILED


start MemOpp to MSJ - note: filed in 5 parts due to www.greenfiling.com envelope size limits = 30MB
                                                                                                PLAINTIFFS MEMORANDUM OF
                                                                                             OPPOSITION TO: DEFENDANT DANIEL
                                                                                             DAVILA IIIS MOTION FOR TRADITIONAL                              3/25/2015 -
                                                                                                AND NO EVIDENCE SUMMARY
  29     3/25/2015      PL1        ANS-RESP          OBJECTIONS/SPECIAL EXCEPTIONS            JUDGMENT AS TO PLAINTIFF ALAN L          693        17      Answer/Response -         #27 in AMP
                                                                                                                                                                Part1
                                                                                               HAMILTON INDIVIDUALLY AND AS
                                                                                                SUCCESSOR TRUSTEE OF THE
                                                                                                  HAMILTON FAMILY TRUST
                                                                                                                                                               3/25/2015 -
  30     3/25/2015      PL1          OTHER                   !OTH:OTHER FILING              GREEN FILING ERROR NOTE TO TRAVIS          710        56      Answer/Response -         #28 in AMP
                                                                                              COUNTY DISTRICT COURT CLERK
                                                                                                                                                                  Part2
                                                                                            OPPOSITION TO SUMMARY JUDGMENT                                     3/25/2015 -
                                                                                             FOR DEFENDANT CONTRADICTING                                  Answer/Response -
  31     3/25/2015      PL1          OTHER                   !OTH:OTHER FILING                                                         766        20                                #29 in AMP
                                                                                              EVIDENCE EXHIBITS - TABLE OF                               Part3 - contains Exhibit
                                                                                                        CONTENTS                                                   AA
                                                                                                                                                               3/25/2015 -
  32     3/25/2015      PL1          OTHER                   !OTH:OTHER FILING                           EXHIBIT BB                    786        39      Answer/Response -         #30 in AMP
                                                                                                                                                                  Part4
                                                                                                                                                               3/25/2015 -
  33     3/25/2015      PL1          OTHER                   !OTH:OTHER FILING                           EXHIBIT CC                    825       141      Answer/Response -         #31 in AMP
                                                                                                                                                                  Part5
end MemOpp to MSJ




                                                                                                  3
                                                  D-1-GN-13-001230-Designation of Clerk's Record spreadsheet


      Case:D-1-GN-13-001230 with (45) documents
                   FILED                                                                                                          start page   # pgs
DOC # FILED DATE    BY:        CATEGORY                     DESCRIPTION                                 ADDITIONAL INFO                #       total   notes          details
                                                                                                  PLAINTIFFS MOTION TO VACATE
                                                                                                DEFENDANTS SUMMARY JUDGMENT
 34     4/7/2015     PL1        MOTION                  MTN:OTHER MOTION                            ORDER OBTAINED WITH A            966        21                  #33 in AMP
                                                                                               FRAUDULENT AND PREJURING MOTION


 35     5/8/2015     PL1        NOTICE                  NTC:OTHER NOTICE                               NOTICE OF HEARING             987        3                   #35 in AMP


                                                                                                 DEFENDANT DANIEL DAVILA, III'S
                                                                                                RESPONSE AND OBJECTIONS TO
                                                                                                "PLAINTIFF'S MOTION TO VACATE
 36    5/22/2015    DF1        ANS-RESP             OTHER ANSWER/RESPONSE                      DEFENDANT'S SUMMARY JUDGMENT          990       108                  #36 in AMP
                                                                                                    ORDER OBTAINED WITH A
                                                                                                  FRAUDULENT AND PERJURING
                                                                                                            MOTION"

                                                                                                 LETTER-ALAN L HAMILTON (WITH
 37    5/28/2015     PL1         OTHER                      OTHER FILING                        ORDER FORWARDED TO CLERK OF         1098        5                   #37 in AMP
                                                                                                      THE 353RD COURT)

                                                                                                  DVD EVIDENCE SUBMISSION
                                                                                                    SUPPORTING PLAINTIFF'S
 38    5/29/2015     PL1         OTHER                      OTHER FILING                        MEMORANDUM OF OPPOSITION TO         1103        4                   #38 in AMP
                                                                                                DEFENDANT'S MOTION TO COMPEL
                                                                                                      DISCOVERY (DVD 2)

                                                                                                  DVD EVIDENCE SUBMISSION
                                                                                                    SUPPORTING PLAINTIFF'S
 39    5/29/2015     PL1         OTHER                      OTHER FILING                        MEMORANDUM OF OPPOSITION TO         1107        6                   #39 in AMP
                                                                                                DEFENDANT'S MOTION TO COMPEL
                                                                                                      DISCOVERY (DVD 3)

                                                                                                ORDER ON PLAINTIFF'S MOTION TO                                   4 pgs in AMP, 5 pgs
 40     6/3/2015                  ORD                   !ORD:OTHER ORDER                                                            1113        4
                                                                                               VACATE SUMMARY JUDGMENT ORDER                                   downloaded. #40 in AMP


 41     6/5/2015     PL1        NOTICE                NTC:NOTICE OF APPEAL                             NOTICE OF APPEAL             1117        2


                                                                                               REQUEST FOR PREPARATION OF THE
 42     6/5/2015     PL1         OTHER                      OTHER FILING                           RECORD FOR AN APPEAL             1119        2


 43     6/9/2015                 OTHER                      OTHER FILING                       LETTER FROM COURTLAND CROCKER        1121        1


 44    6/30/2015                                       Judges Notes/Comments                                                        1122        1                  Shaun estimate


                                             Plaintiff's Designation of Items to be Included
 45     7/2/2015     PL1                                     in Clerk's Record                                                      1123        8




                                                                                                   4
                                                          D-1-GN-13-001230-Designation of Clerk's Record spreadsheet


         Case:D-1-GN-13-001230 with (45) documents
                         FILED                                                                                                                    start page    # pgs
DOC # FILED DATE          BY:         CATEGORY                        DESCRIPTION                                ADDITIONAL INFO                       #        total            notes       details


                                                                   Court Docket Record                              Docket Record                    1131          4                      Shaun estimate
                                                                     Court Cost Record                                Bill of Cost                   1135          1                      Shaun estimate
                                                                    Clerks Record Page                              Clerks Record                    1136          1                      Shaun estimate
                                                                                                                                                                 1136             total
                                                                                                                Cost estimate at $1/pg                          $1136



Notation note: AMP refers to the AARO (Attorneys Access to Records Online) Pro Se portal substitute
Finally implemented in Apr/May 2015, 17 months after first request for Pro Se "Equal Access" to online court records (still no document names, only dates and num pgs scanned)
Got a call in April 2015, that newly District Clerk Velva L Price was passionate about public access and had ordered that Pro Se parties be given equal access to online court records
Worked with Victor and Rick Booth at Travis County Clerk's Office on implementation and testing of new Pro Se portal




                                                                                                           5